Campbell, J.,
delivered the opinion of the court.
On the 3d of January, 1876, when the land was sold for taxes and purchased by the State it belonged to infants, who by the statute then in force, Code of 1871, § 1701, had “ the right to redeem the same within one year after attaining full age,” on the terms prescribed by that section. On the 15th of April, 1876, by “An Act in relation to public revenue and for other purposes,” Acts, p. 129, that part of the Code of 1871 was repealed and all lands held by the State for taxes were declared subject to purchase, as provided by that act, by which the State proposed to convey an absolute title to the purchaser from it. The land was purchased from the State in December, 1878, in pursuance of this act, and is now held by the appellee, who denies the right of the infants to redeem as provided by the Code of 1871, and claims title free from the right of redemption.
This presents the question, Can the legislature, after a sale for taxes under a law which secures to the owner the right to redeem the land, take away and destroy this right ?
We answer in the negative. To admit such a right is to concede the power to transfer valuable rights from one to another by the easy process of legislative declaration. By its purchase of this land, on the 3d of January, 1876, the State acquired not an absolute title but a conditional or contingent one, which was liable to be defeated and divested by the redemption of the land as prescribed. By the act of the 15th of April, 1876, this right of redemption was destroyed by enacting that the title of the State, before that conditional and contingent, should be absolute and un- • conditional, and held free from any right of redemption. This is not legislation but confiscation, and is beyond the power of the legislature. The right of redemption, as secured by the law in force when the sale was made to the State, was not affected by the *471act of April 15, 1876, and the purchaser from the State took the land subject to this right.

Decree reversed, demurrer overruled, and cause remanded with leave to plead or answer in thirty days after the mandate herein shall be filed in the chancery cowrt.